

Exhibit 10.27




THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS
COVERING SECURITIES THAT HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED




 








[rllogoa03.jpg]
Stock Option Award

--------------------------------------------------------------------------------

Fiscal 2014 – Overview








































April 1, 2013





--------------------------------------------------------------------------------





This Overview is qualified in its entirety by reference to the Memorandum to
Participants in the Ralph Lauren Corporation 2010 Long-Term Stock Incentive Plan
and to the Plan itself. Copies of the Memorandum and the Plan are available from
your Human Resources Department
OVERVIEW
The Ralph Lauren Corporation (the “Company”) 2010 Long-Term Stock Incentive Plan
(the “Plan”) authorizes the Compensation & Organizational Development Committee
of the Board of Directors (the “Compensation Committee”) to grant equity awards
to officers and other employees of the Company and its Subsidiaries and
Affiliates.
This Overview explains the Company’s current Stock Option program under the
Plan, describes its benefits to you as a participant, and outlines the various
steps needed to be taken in regard to your Stock Option grant.
▪
A Stock Option granted under the Plan provides a participant the opportunity to
purchase, within a specified period of time, a stated number of shares of the
Company’s Class A Common Stock (traded on the New York Stock Exchange under the
symbol RL) at a fixed price (the Option grant price)

▪
The Option grant price equals the Fair Market Value (the average of the high and
the low sales prices) of a share of the Company’s Class A Common Stock on the
grant date

▪
Stock Options increase in value when the price of the Company’s Class A Common
stock moves above the Option grant price

▪
Unlike actual share ownership, Stock Options do not provide voting rights or
earn dividends

AWARD OBJECTIVES
Objectives of the Stock Option program are to:
1.
Attract and retain exceptional individuals of superior talent

2.
Motivate such individuals to achieve longer-range performance

3.
Enable such individuals to participate in the long-term growth and financial
success of the Company




April 1, 2013
Fiscal 2014 Stock Option Overview
2

--------------------------------------------------------------------------------





PLAN ADMINISTRATION
The Company’s Human Resources Department administers the program and Merrill
Lynch Wealth Management (“Merrill Lynch”) is the recordkeeper. Participants must
have an open brokerage account at Merrill Lynch in order to exercise vested
Stock Options. To open a brokerage account, or for questions regarding your
account and account transactions, contact Merrill Lynch at (609) 818-8908 or
(877) 765-7656.
The Company’s Board of Directors reserves the right to amend, modify or
terminate the Plan at any time, subject to stockholder approval, if required. No
such amendment to the Plan would adversely affect any Stock Options then
outstanding.
Nothing contained herein may be construed as creating a promise of future
benefits or a binding contract with the Company. Further, an individual’s
employment continues to be at will.
For questions regarding the Plan and its provisions, contact Human Resources.
ELIGIBILITY FOR STOCK OPTION GRANT
Equity awards, including Stock Option awards, may be granted annually to
designated, key executives who have a significant impact on the strategic
direction and business results of the Company, and who are actively employed on
April 1 of the year when the grant is being made.
Guidelines have been established for the number and types of equity awards
eligible participants may receive. The guidelines reflect a position’s scope,
accountability and impact on the organization, and may also reflect changes in
the value of the Company’s Class A Common Stock.
Please note that these guidelines do not constitute a guarantee that any
specific individual will receive an equity award in any given or subsequent
year, or guarantee the type or size of any grant, if a grant is made.


An eligible employee who receives a Below Expectations (B) or Unsatisfactory (U)
rating
on his or her annual performance appraisal is not eligible for an equity award
in the fiscal year following that performance appraisal period.




April 1, 2013
Fiscal 2014 Stock Option Overview
3

--------------------------------------------------------------------------------





OPTION PRICE
The Option grant price, which is equal to the Fair Market Value on the date of
grant, is provided on your stock notification and on your Merrill Lynch
statement. Though the stock price may fluctuate over the term of the Option, the
Option grant price does not change, except in the event of a stock split or
other similar event.
VESTING PERIOD AND EXPIRATION OF OPTIONS
Stock Options vest in three equal, annual installments beginning on the first
anniversary of the grant and are 100% vested after three years. Vested Stock
Options must be exercised by the end of their “contractual term” or else they
will be forfeited. Currently, Stock Options have a seven-year contractual term.


VESTING/EXPIRATION SCHEDULE1  
[stockoptionvestingexpiration.jpg]
1 Vesting contingent upon continuous service to the respective vesting dates. In
addition, Option expiration dates may be accelerated based on certain employment
events such as Retirement. Refer to the If You Leave The Company chart on page
7.
2Stock Options granted prior to June 2006 have a ten-year contractual term.




Although participants have the right to exercise Stock Options once they have
vested, they may choose to hold vested Options in anticipation of future gains
from an increase in the stock price.







April 1, 2013
Fiscal 2014 Stock Option Overview
4

--------------------------------------------------------------------------------





VALUE OF STOCK OPTIONS
Stock Options increase in value when the market price of the Company’s Class A
Common Stock rises above the Stock Option grant price. Upon exercise, the
difference between the market price and the Option grant price is considered the
gain received from the exercise.
This example demonstrates how the value of the award increases as stock price
increases:
EXAMPLE: POTENTIAL VALUE
AWARD OF 600 STOCK OPTIONS
 
Grant Price
If Future Stock Price Reaches:
 
$165
$190
$215
$240
Gain per Share
(assumes all shares granted have vested and are exercised)
n/a
$25
$50
$75
Gain per Share x 600 Shares
n/a
$15,000
$30,000
$45,000

Example is hypothetical and is not a forecast of growth in the Company’s Class A
Common Stock price


STOCK OPTION EXERCISE
All Stock Option exercise transactions and recordkeeping are performed for the
Company by Merrill Lynch. Participants must have an open brokerage account at
Merrill Lynch in order to exercise Stock Options.
The exercise of vested Stock Options has tax consequences in most jurisdictions.
Contact your financial advisor for important information about how Stock Option
exercises impact you.
For employees at the Corporate Vice President and Division Senior Vice President
level or above (“Officers”) and for all employees in the Finance, Legal and
Human Resources departments, all transactions in the Company’s securities
(including, but not limited to purchases, sales, transfers, etc.) must be
conducted during an open trading window and pre-cleared with the Corporate
Counsel, or their designee. If contemplating a transaction, please provide a
written request via e-mail to RLTrading@ralphlauren.com, specifying the number
of shares you wish to exercise and/or the number of shares you wish to purchase
or sell before contacting Merrill Lynch or any other broker, or taking any other
step to initiate a transaction.


April 1, 2013
Fiscal 2014 Stock Option Overview
5

--------------------------------------------------------------------------------





▪
Once pre-clearance is received from the Corporate Counsel, or their designee,
Officers and all employees in the Finance, Legal, and Human Resources
departments must indicate their intent to exercise by contacting the Executive
Advisory Team at Merrill Lynch at (800) 937-0526 between 8:30 a.m. and 6:00 p.m.
(ET) on any day the New York Stock Exchange is open. Outside the U.S., Puerto
Rico or Canada, call (212) 236-5574.



▪
All transactions in the Company’s securities, including cash or cashless
exercise of Stock Options and sales and purchases of the Company’s Class A
Common Stock as described below, are prohibited during a Company trading
blackout period as defined in the Company’s Securities Trading policy which is
included in this Overview beginning on page 8.



METHODS OF EXERCISING STOCK OPTION
When exercising Stock Options, participants purchase shares of the Company’s
Class A Common Stock at the grant price set at the time the Option was granted.
Stock Options may be exercised as a:
1.
Cash Exercise: Paying cash for the shares exercised and retaining the shares

2.
Cashless Exercise: Exercising a number of Stock Options and paying for the
exercise by simultaneously selling the stock and retaining the net gain



SALE OF SHARES SUBSEQUENT TO EXERCISE
When shares acquired from the exercise of Stock Options are sold at a later
date, participants benefit from any price appreciation that may have occurred
since the date the shares were acquired. As noted above, shares realized from a
Stock Option exercise may be sold at any time, except when such sale would be
considered insider trading or during blackout periods as described in more
detail by the Company’s Securities Trading policy beginning on page 8.



















April 1, 2013
Fiscal 2014 Stock Option Overview
6

--------------------------------------------------------------------------------





IF YOU LEAVE THE COMPANY
Event
Vested Stock Options
Unvested Stock Options
Normal Retirement
(Age 65)
• Up to three years to exercise any vested Stock Options after retirement,
provided they do not expire sooner. If not exercised within the three years
following retirement, the Options expire.
• All unvested Stock Options are forfeited
Early Retirement
(Age 55 through Age 64 with 7 or more years of service)
• Up to one year to exercise any vested Stock Options after early retirement,
provided they do not expire sooner. If not exercised within one year following
retirement, the Options expire. However, any vested Options are forfeited if a
participant goes to work for a competitor1.
• All unvested Stock Options are forfeited
Long-Term
Disability (LTD)2
• Up to three years to exercise any vested Stock Options after LTD begins,
provided they do not expire sooner. The Options expire if not exercised within
the three years following onset of LTD.
• Options continue to vest according to the original vesting schedule (1/3 each
year for 3 years). However, once Options vest, if they are not exercised within
three years of the LTD date, the Options expire.
Death
• The optionee’s estate has up to three years to exercise any vested Stock
Options, provided they do not expire sooner. The Options expire if not exercised
within the three years.
• Options continue to vest according to the original vesting schedule (1/3 each
year for 3 years). However, once Options vest, if they are not exercised within
three years of the date of death, the Options expire.
Voluntary Resignation
• All vested Stock Options are forfeited as of the date of termination
• All unvested Stock Options are forfeited
Involuntary Termination 3
(Without Cause)
• Up to three months to exercise any vested Stock Options, provided they do not
expire sooner
• All unvested Stock Options are forfeited
Dismissal for Cause
(As defined by the Plan or, if applicable, the participant’s employment
agreement)
• All Vested Stock Options are forfeited as of the date of termination
• All unvested Stock Options are forfeited



1 For purposes hereof, a “competitor” shall mean any business engaged in the
designing, marketing or distribution of premium lifestyle products, including
but not limited to apparel, home, accessories and fragrance products, which
competes in any material respect with the Company or any of its Subsidiaries,
Affiliates or Licensees
2 For purposes hereof, “disability” shall, unless otherwise determined by the
Committee, have the same meaning as such term or a similar term has under the
long-term disability plan or policy maintained by the Company or a Subsidiary
under which the Participant has coverage and which is in effect on the date of
the onset of the Participant’s disability
3 Refers to termination by RL without cause, and when the employee has executed
a general release with terms satisfactory to the Company. If the employee does
not execute such a release, vested and unvested Stock Options expire as of the
date of termination. To the extent any vested Stock Options are exercised
post-termination but prior to the deadline to execute the release, the Company
reserves the right to recover the value of those Stock Options if the release is
not executed.





April 1, 2013
Fiscal 2014 Stock Option Overview
7

--------------------------------------------------------------------------------



SECURITIES TRADING POLICY
INSIDER TRADING
As provided in the Company Employee Handbook, employees are prohibited by law
from buying or selling securities if an employee has or is aware of any
material, non-public information about the Company and its subsidiaries. This is
commonly referred to as “insider information.” Material, non-public information
is any information that has not been disclosed to the public that could affect
the price of the Company’s Common Stock -- either positively or negatively -- or
affect a person’s decision to buy, hold or sell securities. The prohibition on
insider trading applies to all transactions in the Company’s securities,
including cash exercises, cashless exercises of Stock Options and sales and
purchases of the Company’s stock.
Examples of what might be considered “insider information” include but are not
limited to the following:
•
Earnings or other financial information

•
Changes in dividend policy

•
Stock splits

•
Mergers and acquisitions

•
Major new contracts or product-line introductions

•
Litigation involving substantial amounts of money

•
Changes in management

These insider-trading rules are applicable to employees of Ralph Lauren and its
Subsidiaries and Affiliates worldwide.
COMPANY BLACKOUT PERIODS
To avoid even the appearance of “insider trading,” our Company’s Securities
Trading policy prohibits members of the Board of Directors, all employees and
their “Related Parties“ (as such term is defined in the Company’s Securities
Trading Policy) from making trades involving stock of the Company during certain
“blackout periods.” This prohibition covers all transactions in the Company’s
securities, including buying or selling shares, cashless exercise of Stock
Options and cash exercises of Stock Options. These blackout periods generally
begin two weeks before the end of each of our fiscal quarters and continue
through one trading day after the Company issues its earnings release for the
fiscal quarter or year just ended. If the earnings release is issued before the
opening of the market on a trading day, trading may begin the next day. The
blackout periods are announced at the start of each year. The Company may
prohibit trading of the Company’s stock at any time it deems such trading to be
inappropriate, even outside the regular blackout periods. Individuals who
receive a specific notification prohibiting them from trading the Company’s
stock should note that such notification takes precedence over pre-announced
blackout periods. In addition, members of the Board of Directors, Officers (any
employee who is a Corporate Vice President / Division Senior Vice President or
above), and all employees in the Finance, Legal and Human Resources departments
must clear all trades with the Corporate Counsel, or their designee, at all
times.

April 1, 2013
Fiscal 2014 Stock Option Overview
8

--------------------------------------------------------------------------------



ADDITIONAL PROHIBITED TRANSACTIONS
Because we believe it is inappropriate for any Company personnel to engage in
short-term or speculative transactions involving the Company’s Common Stock, it
is Company policy that employees do not engage in any of the following
activities with respect to the securities of the Company:
•
“In and out” trading in securities of the Company. Any Company stock purchased
in the market must be held for a minimum of six months, and ideally longer.
(Note that the Securities and Exchange Commission (SEC) has a “short-swing
profit recapture” rule that effectively prohibits Executive Officers and members
of the Board of Directors from selling any Company stock within six months of a
purchase. The Company has extended this prohibition to all employees. The
receipt of shares pursuant to the exercise of Stock Options is not considered a
purchase under the SEC’s rule.)

•
Short sales (i.e., selling stock one does not own and then borrowing the shares
to make delivery)

•
Buying or selling “puts” or “calls” (i.e., making commitments to buy or sell
securities at a specified price for a fixed period of time)

CLEARANCE OF ALL TRADES BY OFFICERS AND OTHER KEY PERSONNEL
For employees at the Corporate Vice President and Division Senior Vice President
level or above (“Officers”) and for all employees in the Finance, Legal and
Human Resources departments, all transactions in the Company’s securities
(including, but not limited to purchases, sales, transfers, etc.) must be
conducted during an open trading window and pre-cleared with the Corporate
Counsel, or their designee. If contemplating a transaction, please provide a
written request via e-mail to RLTrading@ralphlauren.com, specifying the number
of Stock Options you wish to exercise and/or the number of shares you wish to
purchase or sell before contacting Merrill Lynch or any other broker, or taking
any other step to initiate a transaction.














April 1, 2013
Fiscal 2014 Stock Option Overview
9

--------------------------------------------------------------------------------





COMPLIANCE WITH SECTION 409A 
To the extent applicable, the Plan shall be interpreted in accordance with
Section 409A of the Internal Revenue Code of 1986 and the Department of Treasury
Regulations and other interpretive guidance issued hereunder (“Section 409A”). 
Notwithstanding any provision of the Plan to the contrary, it is intended that
this Plan comply with Section 409A, and all provision of this Plan shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. Each Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or in respect of such Participant in connection with this Plan or
any other plan maintained by the Company (including any taxes and penalties
under Section 409A), and neither the Company nor any Affiliate shall have any
obligation to indemnify or otherwise hold such Participant (or any beneficiary)
harmless from any or all of such taxes or penalties.


FOREIGN AWARDS AND RIGHTS
Notwithstanding any provision of the Plan to the contrary, to comply with
securities, exchange control, labor, tax, or other applicable laws, rules or
regulations in countries outside of the United States in which the Company and
its Subsidiaries operate or have Employees, Consultants, or directors, and/or
for the purpose of taking advantage of tax favorable treatment for Awards
granted to Participants in such countries, the Committee, in its sole
discretion, shall have the power and authority to (i) amend or modify the terms
and conditions of any Award granted to a Participants; (ii) establish, adopt,
interpret, or revise any rules and procedures to the extent such actions may be
necessary or advisable, including adoption of rules or procedures applicable to
particular Subsidiaries or Participants residing in particular locations; and
(iii) take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local governmental regulatory
exemptions or approvals. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules or procedures with
provisions that limit or modify rights on eligibility to receive an Award under
the Plan or on termination of Service, available methods of exercise or
settlement of an Award, payment of Tax-Related items, the shifting of employer
tax liability to the Participant, tax withholding procedures, restrictions on
the sale of shares of Class A Common Stock of the Company, and the handling of
stock certificates or other indicia of ownership. Notwithstanding the foregoing,
the Committee may not take actions hereunder, and no Awards shall be granted,
that would violate the U.S. Securities Act of 1933, as amended, the Exchange
Act, the Code, any securities law or governing statute.


EXCHANGE RATES
Neither the Company nor any Subsidiary shall be liable to a Participant for any
foreign exchange rate fluctuation between the Participant’s local currency and
the U.S. Dollar that may affect the value of the Participant’s Award or of any
amounts due to the Participant pursuant to the settlement of the Award or, if
applicable, the subsequent sale of Class A Common Stock acquired upon
settlement.
________________________________________________________________


In the event of any discrepancy between this Stock Option Overview, and either
the terms of the Plan or the provisions under which the Plan is administered and
governed by the Compensation Committee, the Plan and the determination of the
Compensation Committee will govern, as applicable. This Overview is qualified in
its entirety based on the determinations, interpretations and other decisions
made within the sole discretion of the Compensation Committee.

April 1, 2013
Fiscal 2014 Stock Option Overview
10